         Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 JUDICIAL WATCH, INC.,                            )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        ) Case No. 20-3088 (TJK)
                                                  )
 NATIONAL SECURITY AGENCY,                        )
                                                  )
                Defendant.                        )
                                                  )


                             DECLARATION OF DAVID ROTHSTEIN

       I, David Rothstein, declare as follows:

       1.      My name is David Rothstein. I am over eighteen years of age, of sound mind,

and am fully competent to make this declaration. I also have personal knowledge of the factual

statements contained herein.

       2.      I am employed with Judicial Watch, Inc. in Washington, DC.

       3.      I effected service of process on defendant in this lawsuit filed by Judicial Watch,

Inc. by Certified U.S. Mail. The results of this service of process follow.

       4.      According to the Certified Mail Receipt and U.S. Postal Service Track and

Confirm Sheet attached hereto (See Exhibit 1), service of process was effected on the U.S.

Attorney for the District of Columbia at 555 Fourth Street NW, Washington, DC 20530, on

November 23, 2020.

       5.      According to the Certified Mail Receipt and U.S. Postal Service Track and

Confirm Sheet attached hereto (See Exhibit 2), service of process was effected on the U.S.




                                                 1
         Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 2 of 14



Attorney General at 950 Pennsylvania Avenue NW, Washington, DC 20530, on November 23,

2020.

        6.     According to the Certified Mail Receipt and U.S. Postal Service Track and

Confirm Sheet attached hereto (See Exhibit 3), service of process was effected on Defendant

National Security Agency at 9800 Savage Rd., Suite 6272, Ft. George G. Meade, MD 20755-

6000, on November 20, 2020.

        I declare under penalty of perjury that the foregoing is true and correct. Executed on

November 24, 2020 in Washington, DC.

                                                            /s/ David Rothstein




                                                2
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 3 of 14




                      EXHIBIT 1
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 4 of 14
11/24/2020              Case 1:20-cv-03088-TJK Document
                                                 USPS.com® 8-1
                                                           - USPSFiled  11/24/20
                                                                 Tracking® Results Page 5 of 14


   USPS Tracking
                                               ®                                                    FAQs   




                                                   Track Another Package   +




                                                                                                  Remove   
   Tracking Number: 70181830000061984699

   Your item was delivered at 4:53 am on November 23, 2020 in BRATTLEBORO, VT 05302.




     Delivered




                                                                                                           Feedback
   November 23, 2020 at 4:53 am
   Delivered
   BRATTLEBORO, VT 05302

   Get Updates          




                                                                                                     
       Text & Email Updates


                                                                                                     
       Tracking History


       November 23, 2020, 4:53 am
       Delivered
       BRATTLEBORO, VT 05302
       Your item was delivered at 4:53 am on November 23, 2020 in BRATTLEBORO, VT 05302.



       November 21, 2020, 11:35 am
       Available for Pickup
       WASHINGTON, DC 20530



       November 21, 2020, 11:08 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConfirmAction                                                                     1/2
11/24/2020              Case 1:20-cv-03088-TJK Document
                                                 USPS.com® 8-1
                                                           - USPSFiled  11/24/20
                                                                 Tracking® Results Page 6 of 14

       November 20, 2020
       In Transit to Next Facility



       November 18, 2020, 11:59 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       November 18, 2020, 12:02 am
       Arrived at USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER




                                                                                                  
       Product Information



                                                     See Less   




                                                                                                      Feedback
                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




https://tools.usps.com/go/TrackConfirmAction                                                                2/2
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 7 of 14




                      EXHIBIT 2
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 8 of 14
11/24/2020              Case 1:20-cv-03088-TJK Document
                                                 USPS.com® 8-1
                                                           - USPSFiled  11/24/20
                                                                 Tracking® Results Page 9 of 14


   USPS Tracking
                                               ®                                                    FAQs   




                                                   Track Another Package   +




                                                                                                  Remove   
   Tracking Number: 70181830000061984804

   Your item was delivered at 4:53 am on November 23, 2020 in BRATTLEBORO, VT 05302.




     Delivered




                                                                                                           Feedback
   November 23, 2020 at 4:53 am
   Delivered
   BRATTLEBORO, VT 05302

   Get Updates          




                                                                                                     
       Text & Email Updates


                                                                                                     
       Tracking History


       November 23, 2020, 4:53 am
       Delivered
       BRATTLEBORO, VT 05302
       Your item was delivered at 4:53 am on November 23, 2020 in BRATTLEBORO, VT 05302.



       November 21, 2020, 11:35 am
       Available for Pickup
       WASHINGTON, DC 20530



       November 21, 2020, 11:07 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConfirmAction                                                                     1/2
11/24/2020             Case 1:20-cv-03088-TJK Document
                                                USPS.com®8-1   Filed
                                                          - USPS       11/24/20
                                                                 Tracking® Results Page 10 of 14

       November 20, 2020
       In Transit to Next Facility



       November 18, 2020, 12:01 pm
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       November 18, 2020, 12:01 am
       Arrived at USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER




                                                                                                   
       Product Information



                                                     See Less   




                                                                                                       Feedback
                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




https://tools.usps.com/go/TrackConfirmAction                                                                 2/2
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 11 of 14




                       EXHIBIT 3
Case 1:20-cv-03088-TJK Document 8-1 Filed 11/24/20 Page 12 of 14
11/24/2020             Case 1:20-cv-03088-TJK Document
                                                USPS.com®8-1   Filed
                                                          - USPS       11/24/20
                                                                 Tracking® Results Page 13 of 14


   USPS Tracking
                                               ®                                                         FAQs   




                                                   Track Another Package   +




                                                                                                   Remove       
   Tracking Number: 70181830000061984798

   Your item has been delivered to an agent for final delivery in FORT GEORGE G MEADE, MD 20755
   on November 20, 2020 at 7:10 am.




     Delivered to Agent




                                                                                                                Feedback
   November 20, 2020 at 7:10 am
   Delivered to Agent for Final Delivery
   FORT GEORGE G MEADE, MD 20755

   Get Updates          




                                                                                                          
       Text & Email Updates


                                                                                                          
       Tracking History


       November 20, 2020, 7:10 am
       Delivered to Agent for Final Delivery
       FORT GEORGE G MEADE, MD 20755
       Your item has been delivered to an agent for final delivery in FORT GEORGE G MEADE, MD 20755 on
       November 20, 2020 at 7:10 am.



       November 19, 2020, 10:52 am
       Available for Pickup
       FORT GEORGE G MEADE, MD 20755




https://tools.usps.com/go/TrackConfirmAction                                                                          1/2
11/24/2020             Case 1:20-cv-03088-TJK Document
                                                USPS.com®8-1   Filed
                                                          - USPS       11/24/20
                                                                 Tracking® Results Page 14 of 14
       November 19, 2020, 10:22 am
       Arrived at Unit
       FORT GEORGE G MEADE, MD 20755



       November 19, 2020, 7:10 am
       Out for Delivery
       FORT GEORGE G MEADE, MD 20755



       November 18, 2020, 5:56 pm
       Departed USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER



       November 18, 2020, 12:02 am
       Arrived at USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER




                                                                                                       Feedback
                                                                                                   
       Product Information



                                                     See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




https://tools.usps.com/go/TrackConfirmAction                                                                 2/2
